*205Order
PER CURIAM.
Walter J. Hunter appeals from the circuit court’s order overruling, after an evi-dentiary hearing, his Rule 29.15 motion for post-conviction relief. After a jury trial in the Circuit Court of Jackson County, the appellant was convicted of seven counts of robbery in the first degree, § 569.020, and seven counts of armed criminal action (ACA), § 571.015. As a result of his convictions, he was sentenced to consecutive terms of life in prison on the robbery counts and consecutive terms of life in prison on the ACA counts, with the robbery and ACA sentences to run concurrently.
The appellant raises three points on appeal in which he claims that the motion court erred in overruling his Rule 29.15 motion for post-conviction relief, after an evidentiary hearing, because, contrary to the findings of fact and conclusions of law of the motion court, he received ineffective assistance of trial counsel for counsel’s failure: (1) to investigate and present evidence at trial concerning the appellant’s “abnormally hoarse voice” during the time of the robberies; (2) to object to the State’s closing argument that the police do not show photographs of innocent people to victims of crimes to identify the perpetrator; and (3) to allege in the appellant’s motion for new trial that the trial court erred in overruling the defense’s objection to the State’s closing argument that State’s Exhibit 29, the revolver seized by the police from the appellant’s residence, was the same revolver that was used in the robberies.
Affirmed. Rule 84.16(b).